369 F.2d 405
In the Matters of NORTH ATLANTIC AND GULF STEAMSHIP COMPANY, Incorporated, Nortropic Shipping Company, Incorporated, Debtors.Edward SCHILLING, Trustee, Petitioner-Appellant,v.UNITED STATES of America and Seaboard Surety Company, Respondents-Appellees.
No. 239.
No. 240.
Docket 30708.
Docket 30709.
United States Court of Appeals Second Circuit.
Argued December 7, 1966.
Decided December 15, 1966.

Appeal from an order of the United States District Court for the Southern District of New York, Frederick vanPelt Bryan, J., denying the trustee's petition to disallow the priority status of the Government's claim for charter hire.
Milton M. Bergerman, New York City (William Baronoff, Bergerman & Hourwich, New York City, on the brief), for petitioner-appellant.
Frederick B. Abramson, Department of Justice, Washington, D. C. (Barefoot Sanders, Asst. Atty. Gen., and Morton Hollander, Department of Justice, Washington, D. C., and Robert M. Morgenthau, U. S. Atty. for Southern District of New York, New York City, on the the brief), for respondent-appellee United States of America.
Stewart Maurice and William P. Sullivan, Jr., Maurice & McNamee, New York City, for respondent-appellee Seaboard Surety Co.
Before LUMBARD, Chief Judge, and HAYS and FEINBERG, Circuit Judges.
PER CURIAM:


1
We affirm the order of the Southern District Court which denied the trustee's petition to disallow the priority status of the Government's claims for charter hire, for the reasons stated in Judge Bryan's opinion reported at 252 F.Supp. 724.